
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 648
        [I.D. 022502A]
        New England Fishery Management Council; Public Meeting
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Public meeting.
        
        
          SUMMARY:
          On March 4, 2002, NMFS published a notification announcing that the New England Fishery Management Council (Council) will hold a 2-day Council meeting on March 19 and 20, 2002, to consider actions affecting New England fisheries in the U.S. exclusive economic zone (EEZ).  This document republishes the March 4th document in its entirety and supplements the notification by providing additional information concerning a presentation by the Northeast Fisheries Science Center concerning the Northeast multispecies groundfish reference points.  In addition, this document provides additional information concerning Amendment 10 to the Atlantic Sea Scallop Fishery Management Plan.
        
        
          DATES:
          The meeting will be held on Tuesday and Wednesday, March 19  and 20, 2002.  The meeting will begin at 9 a.m. on Tuesday and 8:30 a.m. on Wednesday.
        
        
          ADDRESSES:
          The meeting will be held at the Mystic Hilton Hotel, 20 Coogan Boulevard, Mystic, CT 06355; telephone (860) 572-0731.  Requests for special accommodations should be addressed to the New England Fishery Management Council, 50 Water Street, Mill 2, Newburyport, MA 01950; telephone (978) 465-0492.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Paul J. Howard, Executive Director, New England Fishery Management Council, (978) 465-0492.
        
      
      
        SUPPLEMENTARY INFORMATION:
        On March 4, 2002, NMFS published a  notification in the Federal Register (67 FR 9646) of the Council’s 2-day  meeting scheduled for March 19 and 20, 2002, to consider actions affecting New England fisheries in the EEZ.  This action republishes the March 4, 2002, notification in its entirety and provides additional information concerning the Northeast multispecies groundfish reference points and Amendment 10 to the Atlantic Sea Scallop Fishery Management Plan (FMP).
        Tuesday, March 19, 2002
        Following introductions, the Council will consider fishing effort  capacity reduction proposals for inclusion in draft Amendment 13 to the Northeast Multispecies Fishery Management Plan (FMP).  The Council will consider proposals for modifying permit transfer provisions, reducing latent effort (unused groundfish days-at-sea) and the consolidation of fishing effort.  Following this report, the Council will provide time on the agenda for public comments on any issues that are relevant to fisheries management and Council business.  The Groundfish Committee will discuss progress on the development of Amendment 13.  They will also recommend and possibly approve changes to the groundfish status determination criteria for inclusion in Amendment 13.  The NMFS Northeast Fisheries Science Center will present results of the most recent analyses of reference points for groundfish stocks in the multispecies fishery.  The Council may consider appropriate changes in reference points for use in upcoming groundfish rulemakings.
        Wednesday, March 20, 2002
        The meeting will reconvene with reports on recent activities from the Council Chairman and Executive Director, the NMFS Regional Administrator, Northeast Fisheries Science Center and Mid-Atlantic Fishery Management Council liaisons, NOAA General Counsel and representatives of the U.S. Coast Guard, NMFS Enforcement and the Atlantic States Marine Fisheries Commission.  A discussion of implementation issues concerning the U.S./ Canada Shared Resources Agreement is then scheduled, followed by a vote on whether to adopt the agreement, the contents of which were presented at the January Council meeting.  There will be a discussion of possible future action related to the annual evaluation of whiting management measures.  The Council will discuss whether it will complete a Framework Adjustment to implement alternatives to the year 4 default measures for whiting scheduled to become effective on May 1, 2003.  During the Monkfish Committee Report the Council will consider approval of goals and objectives for Amendment 2 to the Monkfish FMP for the purpose of providing a basis for the development of management measures.  There also will be an update on a timetable for the amendment and progress to develop management alternatives.  The Scallop Committee will consider, and possibly approve, additional management alternatives relating to minimizing bycatch and adverse impacts on habitat for inclusion in Draft Amendment 10 to the Atlantic Sea Scallop FMP and the Draft Supplemental Environmental Impact Statement being prepared for the amendment.  The committee also will provide an overview of all alternatives under consideration for inclusion in the Amendment.  In addition, the Council will address any unresolved issues relating to Amendment 10 development.
        Although other non-emergency issues not contained in this agenda may come before this Council for discussion, those issues may not be the subjects of formal action during this meeting.  Council action will be restricted to those issues specifically listed in this notice and any issues arising after publication of this notice that require emergency action under section 305(c) of the Magnuson-Stevens Fishery Conservation and Management Act, provided that the public has been notified of the Council's intent to take final action to address the emergency.

        The New England Council will consider public comments at a minimum of two Council meetings before making recommendations to the NMFS Regional Administrator on any framework adjustment to a fishery management plan.  If the Regional Administrator concurs with the adjustment proposed by the Council, the Regional Administrator may publish the action either as proposed or final regulations in the Federal Register.  Documents pertaining to framework adjustments are available for public review 7 days prior to a final vote by the Council.
        Special Accommodations

        This meeting is physically accessible to people with disabilities.  Requests for sign language interpretation or other auxiliary aids should be directed to Paul J. Howard (see ADDRESSES) at least 5 days prior to the meeting date.
        
          Dated: March 1, 2002.
          Bruce C. Morehead,
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 02-5428 Filed 3-4-02; 11:47 am]
      BILLING CODE  3510-22-S
    
  